


Exhibit 10.2




First Amendment to Confirmation Agreement


Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile: +44 (20) 777 36461
Telephone: +44 (20) 777 36810


c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019


James F. Lobdell
Senior Vice President, Finance,
Chief Financial Officer and Treasurer
Portland General Electri Company
121 SW Salmon Street 1WTC 1711
Portland, OR 97204
Phone: (503) 464-2723
Fax: (503) 464-2222


June 25, 2013


Dear Mr. Lobdell:
Reference is made to the equity forward confirmation letter agreement dated June
11, 2013, between Barclays Bank PLC, through its agent Barclays Capital Inc.,
and Portland General Electric Company (the “Confirmation”). The purpose of this
letter agreement (this “First Amendment Agreement”) is to correct certain dates
set forth in Schedule 1 to the Confirmation and, therefore, to amend the
Confirmation as described below. All capitalized terms used, but not defined
herein, shall have the meanings assigned thereto in the Confirmation.
Notwithstanding anything in the Confirmation to the contrary, Barclays and
Counterparty hereby agree as follows:


1.
Schedule I: Schedule I to the Confirmation shall be deleted in its entirety and
replaced with Schedule I attached hereto as Exhibit 1.



2.
Counterparts: This First Amendment Agreement may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.



3.
Governing Law: This First Amendment Agreement shall be governed by and construed
in accordance with the laws of the State of New York.



4.
Continuing Effectiveness: As expressly modified herein, the Confirmation shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. All references in the Confirmation, the Agreement and the Underwriting
Agreement to the “Confirmation” or to the “Forward Sale Agreement” shall refer
to the Confirmation as amended herein.







--------------------------------------------------------------------------------




5.
Effective Date: The correction as set forth in this First Amendment Agreement
shall be deemed effective as of June 11, 2013.



Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by executing this Amendment Agreement.


Very truly yours,
BARCLAYS CAPITAL INC.,
acting solely as Agent in connection with the Transaction




By: /s/ Cory Terzis
Name: Cory Terzis
Title: Authorized Signatory




Confirmed as of the date first above written:
PORTLAND GENERAL ELECTRIC COMPANY


By: /s/ James F. Lobdell
Name: James F. Lobdell
Title: Senior Vice President, Finance,
Chief Financial Officer and Treasurer








--------------------------------------------------------------------------------










EXHIBIT 1


SCHEDULE I


FORWARD PRICE REDUCTION DATES AND AMOUNTS


Forward Price Reduction Date
Forward Price Reduction Amount
 
 
June 21, 2013
USD $.275
September 23, 2013
USD $.275
December 23, 2013
USD $.275
March 21, 2014
USD $.275
June 23, 2014
USD $.280
September 23, 2014
USD $.280
December 23, 2014
USD $.280
March 23, 2015
USD $.280
June 23, 2015
USD $.285







